Exhibit 10.1

 

FIRST AMENDMENT TO OFFICE LEASE

 

THIS FIRST AMENDMENT TO OFFICE LEASE (this “Amendment”) is entered into between
CRESCENT 1301 MCKINNEY, L.P., a Delaware limited partnership (“Landlord”), and
KEY ENERGY SERVICES, INC., a Maryland corporation (“Tenant”), with reference to
the following:

 

A. Landlord and Tenant entered into that certain Office Lease dated effective as
of January 20, 2005 (the “Lease”), covering approximately 25,137 square feet of
Rentable Square Footage on floor 18 (the “Premises”) of the building located at
1301 McKinney, Houston, Texas (the “Building”).

 

B. Landlord and Tenant now desire to amend the Lease as set forth below. Unless
otherwise expressly provided in this Amendment, capitalized terms used in this
Amendment shall have the same meanings as in the Lease.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 

1.             First Expansion Space. Landlord leases to Tenant and Tenant
leases from Landlord approximately 13,772 square feet of additional Rentable
Square Footage (the “First Expansion Space”) located on floor 17 of the Building
as shown on the attached Exhibit “A”, which is incorporated into this Amendment
for all purposes. The term “Premises” as used in the Lease means and includes
approximately 38,909 square feet of Rentable Square Footage, being the sum of
the Rentable Square Footage of the current Premises (25,137 square feet of
Rentable Square Footage) and the First Expansion Space. The lease of the First
Expansion Space is subject to all of the terms and conditions of the Lease
currently in effect, except as modified in this Amendment.

 

2.             Base Rent. Commencing on December 15, 2005, and continuing
through the Term, Tenant shall, at the time and place and in the manner provided
in the Lease, pay to Landlord as Base Rent for the First Expansion Space the
amounts set forth in the following rent schedule, plus any applicable tax
thereon:

 

FIRST EXPANSION SPACE

 

FROM

 

THROUGH

 

ANNUAL BASE
RENT RATE PER
SQUARE FOOT

 

MONTHLY
BASE RENT

 

December 15, 2005

 

June 14, 2011

 

$

11.50

 

$

13,198.17

*

June 15, 2011

 

June 14, 2016

 

$

12.50

 

$

14,345.83

 

 

--------------------------------------------------------------------------------

* Provided that Tenant is not in monetary default under the Lease beyond any
applicable notice and/or cure period, the monthly Base Rent and Operating
Expenses for each of the initial 6 months of the Term shall be abated (the “Rent
Abatement Period”).

 

3.             Operating Expenses. Commencing on December 15, 2005, Tenant’s Pro
Rata share of Operating Expenses payable under Article 4 of the Lease shall be
increased to take the First Expansion Space into consideration. Further,
provided that Tenant is not in monetary default under the Lease beyond any
applicable notice and/or cure period, the monthly OE Payment shall be abated for
the Rent Abatement Period.

 

4.             Condition of First Expansion Space. The First Expansion Space is
accepted by Tenant in “as is” condition and configuration subject to (a) all
applicable provisions of the “Work Letter” between Landlord and Tenant attached
to this Amendment as Exhibit “B”, and (b) Landlord’s repair obligations under
Section 10.B. of the Lease, and (c) any latent defects in the First Expansion
Space of which Tenant notifies Landlord within 1 year after the Commencement
Date (other than work performed by Tenant Parties [defined below]). Tenant
hereby agrees that the

 

--------------------------------------------------------------------------------


 

First Expansion Space is in good order and satisfactory condition and that,
except as otherwise expressly set forth in this Amendment or in the Lease, there
are no representations or warranties of any kind, express or implied, by
Landlord regarding the First Expansion Space, the Premises, the Building or the
Property.

 

5.             Early Access to the First Expansion Space. Following the
Effective Date of this Amendment, Tenant’s contractors may, upon advance written
notice to Landlord, enter the First Expansion Space for the purpose of
performing work in preparation for Tenant’s move-in (including, without
limitation, installation of furniture, fixtures and equipment) provided that
(i) such work by Tenant’s contractors during the prosecution of “Landlord’s
Initial Work” and the “Landlord Work” (as such terms are defined in the Work
Letter attached as Exhibit “B”) is conducted in a manner as to not unreasonably
interfere with Landlord’s Initial Work and the Landlord Work occurring in or
around the First Expansion Space, and (ii) prior to any such entry, Tenant’s
contractors shall provide Landlord with certificates of insurance or other
evidence of insurance reasonably acceptable to Landlord. Commencing on the date
of Substantial Completion (defined in the Work Letter) of the Landlord Work in
the First Expansion Space, and continuing through the Commencement Date, Tenant
shall be permitted access to the First Expansion Space for the purpose of
installing furniture, equipment or other personal property in the First
Expansion Space, and conducting Tenant’s business activities in the First
Expansion Space once the First Expansion Space and the balance of the Premises
are suitable for lawful occupancy. All early access to the First Expansion Space
shall be subject to the terms and conditions of the Lease and this Amendment
except that Tenant shall pay no Rent (defined in Section 4.A of the Lease) for
such early access even if Tenant has occupied the First Expansion Space for the
purpose of conducting business.

 

6.             Must Take Space. By leasing the First Expansion Space, Tenant has
leased the Must Take Space set forth in Rider No. 3 to the Lease. Accordingly,
Rider No. 3 to the Lease is deleted in its entirety.

 

7.             Additional Parking Permits. In connection with the First
Expansion Space, Paragraph 1 of Exhibit E to the Lease shall be amended as
follows:

 

(a)           to reduce the number of reserved parking permits allowing access
to reserved spaces in the Building Garage from two (2) to one (1), so that
Tenant shall have one (1) reserved permit allowing access to a reserved space in
the Building Garage;

 

(b)           to add five (5) additional unreserved parking permits allowing
access to unreserved spaces in the Building Garage; and

 

(c)           to add nine (9) additional unreserved parking permits allowing
access to unreserved spaces in, at Landlord’s option, Houston Center Garage 1, 4
Houston Center Garage, and/or First City Tower Garage.

 

The additional parking permits described in Subparagraphs (b) and (c) above are
hereinafter called the “First Expansion Space Parking Permits”. Tenant shall pay
Landlord’s quoted monthly contract rate (as set from time to time) for the First
Expansion Space Parking Permits, plus any taxes thereon. The current monthly
contract rates for the First Expansion Space Parking Permits are $180.00 per
permit for unreserved permits in the Building Garage, $170.00 per permit for
unreserved permits in the 4 Houston Center Garage, and $160.00 per permit for
unreserved permits in the Houston Center Garage 1 and First City Tower Garage.
Tenant’s failure to pay for the First Expansion Space Parking Permits shall be
an event of default under the Lease, subject to cure provisions for monetary
default as specified in the Lease. The First Expansion Space Parking Permits are
subject to all the terms and conditions set forth in the Lease. Notwithstanding
the foregoing, provided that Tenant is not in default under the Lease beyond any
applicable notice

 

2

--------------------------------------------------------------------------------


 

and/or cure period, then during the Rent Abatement Period (defined in
Paragraph 2 above) Tenant’s parking charges for the First Expansion Space
Parking Permits taken by Tenant shall be abated 100%, and during the 48
consecutive months of the Term thereafter (the “Parking Charge Discount
Period”), the parking charges for the First Expansion Space Parking Permits
taken by Tenant shall be discounted by 50% of Landlord’s quoted monthly contract
rate (plus any taxes thereon); further, provided that Tenant is not in default
under the Lease beyond any applicable notice and/or cure period during the 24
consecutive months of the Term following the Parking Charge Discount Period, the
parking charges for the First Expansion Space Parking Permits taken by Tenant
shall be discounted by 35% of Landlord’s quoted monthly contract rate (plus any
taxes thereon).

 

8.             Additional Downtown Club Memberships. In connection with the
First Expansion Space, Section 31.M of the Lease is amended to add up to
fourteen (14) additional Memberships to the Club as may be requested by Tenant
pursuant to the terms of Section 31.M. The additional Memberships are subject to
all the terms and conditions of Section 31.M of the Lease.

 

9.             Consent. This Amendment is subject to, and conditioned upon, any
required consent or approval being unconditionally granted by Landlord’s
mortgagee(s). If any such consent shall be denied, or granted subject to an
unacceptable condition, this Amendment shall be null and void and the Lease
shall remain unchanged and in full force and effect. If Landlord does not notify
Tenant in writing within thirty (30) days following the Effective Date of this
Amendment, that this Amendment has not been approved by Landlord’s mortgagee,
then this Amendment shall be deemed approved as between Landlord and Tenant.

 

10.          Broker. Tenant represents and warrants that it has not been
represented by any broker or agent in connection with the execution of this
Amendment, except Partners Commercial Realty, L.P. d/b/a NAI Houston. Tenant
shall indemnify and hold harmless Landlord and its designated property
management, construction and marketing firms, and their respective partners,
members, affiliates and subsidiaries, and all of their respective officers,
directors, shareholders, employees, servants, partners, members,
representatives, insurers and agents from and against all claims (including
costs of defense and investigation) of any other broker or agent or similar
party claiming by, through or under Tenant in connection with this Amendment.

 

11.          Time of the Essence. Time is of the essence with respect to
Tenant’s execution and delivery to Landlord of this Amendment. If Tenant fails
to execute and deliver a signed copy of this Amendment to Landlord by 5:00 p.m.
(in the city in which the Premises is located) on March 15, 2005, this Amendment
shall be deemed null and void and shall have no force or effect, unless
otherwise agreed in writing by Landlord. Landlord’s acceptance, execution and
return of this Amendment shall constitute Landlord’s agreement to waive Tenant’s
failure to meet such deadline.

 

12.          Miscellaneous. This Amendment shall become effective only upon full
execution and delivery of this Amendment by Landlord and Tenant. This Amendment
contains the parties’ entire agreement regarding the subject matter covered by
this Amendment, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this
Amendment. Except as modified by this Amendment, the terms and provisions of the
Lease shall remain in full force and effect, and the Lease, as modified by this
Amendment, shall be binding upon and shall inure to the benefit of the parties
hereto, their successors and permitted assigns.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

LANDLORD AND TENANT enter into this Amendment on March 15, 2005 (the “Effective
Date”).

 

 

LANDLORD:

 

 

 

CRESCENT 1301 MCKINNEY, L.P.,
a Delaware limited partnership

 

 

 

By:

Crescent 1301 GP, LLC
a Delaware limited liability company,
its General Partner

 

 

 

 

By:

/s/ ROBERT H. BOYKIN, JR.

 

 

Robert H. Boykin, Jr.

 

 

Senior Vice President

 

 

Leasing

 

 

 

TENANT:

 

 

 

KEY ENERGY SERVICES, INC.,
a Maryland corporation

 

 

 

By:

/s/ WILLIAM M. AUSTIN

 

 

Name: William M. Austin

 

 

Title: Chief Financial Officer

 

4

--------------------------------------------------------------------------------